Opinion issued October 30, 2008 




 



In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-08-00751-CR
____________

LEE EDWARD RICHMOND, Appellant

V.

THE STATE OF TEXAS, Appellee



On Appeal from County Criminal Court at Law No. 13 
Harris County, Texas
Trial Court Cause No. 1522609



MEMORANDUM  OPINION
	  A hearing was conducted in the trial court on October 2, 2008, and a
supplemental record of those proceedings has been filed with the Clerk of this Court. 
Appellant, Lee Edward Richmond, was present for the hearing.  At the hearing,
appellant stated that he wished to withdraw this appeal.
	Appellant has not filed a written motion to withdraw the appeal.  See Tex. R.
App. P. 42.2(a).  However, given appellant's expressed desire to forego pursuit of his
appeal, we conclude that good cause exists to suspend the operation of Rule 42.2(a)
in this case in accordance with Rule 2.  See Tex. R. App. P. 2.  We have not yet issued
a decision.  Accordingly, the appeal is dismissed. 
	The clerk of this Court is directed to issue the mandate.  Tex. R. App. P. 18.1.
PER CURIAM
Panel consists of Chief Justice Radack, and Justices Nuchia and Higley.
Do not publish.  Tex. R. App. P. 47.2(b).